In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 – 14 and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasras et al (US 2012/0087613 A1) in view of Chen et al (US 10,416,380 B1).
Regarding claim 1, Rasras discloses (Figs. 1, 3, 4G, and 4H; Abstract; para. 0016 – 0040) an optoelectronic device 100 (a variable optical attenuator (VOA) that modulates optical intensity by a modulating electrical signal; para. 0015 and 0016), comprising: 
a rib waveguide provided (formed from layer 405 and spanning regions 155,220,160; para. 0022 and 0032) on a substrate 120,125 (para. 0016) of the device, the rib waveguide comprising a ridge (thicker central) portion (disposed within 155) and a slab (thinner outer) portion (disposed within 220,160); and
a heater 210 (heater strips formed, by additional doping, of a same semiconductor material as that of rib waveguide; para. 0004, 0005, and 0022), disposed within the slab portion (the heaters 210 are formed by doping an upper side of the (outermost) slab portion in 160, as shown in Fig. 4D; para. 0035).
Rasras intends to improve the heating efficiency of the optoelectronic device (“… compact heating elements may be provided that consume only a small area of the integrated optical device and efficiently heat the optical path” at para. 0015), but does not consider that the heating efficiency can be further improved/increased by thermally insulating the rib waveguide and the heater from the substrate by using (feature a) a thermally isolating trench, adjacent to the rib waveguide, and extending into the substrate of the device; and (feature b) a thermally isolating cavity within the substrate, a thermo-optic phase shifter shown in Fig. 3A (2:13 – 17; 8:25 – 26) that modulates an optical signal by a modulating electrical signal that is applied to a heater), the optoelectronic device comprising (with reference to identification used in Fig. 3): 
an optical waveguide 314 provided on a substrate 302 of the device (it is noted that the waveguide 314 can be rib-shaped and comprise a ridge (central thicker) portion and a slab (thinner side) portion, as illustrated for a rib waveguide 208 in Fig. 2A); 
a thermally isolating trench 310, adjacent to the waveguide 314 (dimensions not to scale), and extending into the substrate 302 of the device (8:25 – 49); and 
a thermally isolating cavity 306 within the substrate 302, which is directly connected to the thermally isolating trench 310 (as seen in Fig. 3A), and which extends across at least a part of a width of the waveguide 314 between the waveguide 314 and the substrate 302 (as seen in Fig. 3A).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the (thermo-optic) optoelectronic device in Rasras can additionally comprise, in accordance with the teachings of Chen, by using (feature a) a thermally isolating trench, adjacent to the rib waveguide, and extending into the substrate of the device; and (feature b) a thermally isolating cavity within the substrate, which is directly connected to the thermally isolating trench, and which extends across at least a part of a width of the rib 10waveguide between the rib waveguide and the substrate. The motivation for such thermally isolating trench and cavity is that they can thermally insulate the rib waveguide and the heater from the substrate (by creating a suspended structure) and thereby reduce/eliminate thermal loss “In some instances, the suspended photonic phase shifter may have an efficiency that is approximately 10 times more efficient with an underlying cavity than if no cavity was present” at 8:46 – 49 of Chen).
An optoelectronic device of the Rasras – Chen combination is illustrated in the Figure below which is produced from Fig. 2A of Chen by using the rib waveguide with side heating portions 210, as taught by Rasras, in place of the waveguide 208. 

    PNG
    media_image1.png
    654
    1221
    media_image1.png
    Greyscale


An optoelectronic device of the Rasras – Chen combination.
  
In light of the foregoing analysis, the Rasras – Chen combination teaches expressly or renders obvious all of the recited limitations.
Alternatively, the teachings of Rasras (a rib waveguide with side heating elements 210 that flank the central ridge portion) may be applied to modify the structure in Chen to provide an alternative ground of rejections with the benefit of a simplified processing sequence for manufacturing the because the heater elements 210 of Rasras are formed, by additional doping, of a same semiconductor material as that of rib waveguide; Figs. 4A – 4H; para. 0004, 0005, and 0022). 
 
As an aside and relevant comment for all claims, it is noted that the optoelectronic device of the Rasras – Chen combination has essential structural features (a rib waveguide with side heating elements that flank the central ridge portion, the rib waveguide being suspended over the substrate by the thermally isolating trenches and cavity) and a principle of operation (reduction/elimination of thermal leakage by the suspended structure) substantially the same as those of the instant application, as evident by a direct side-by-side comparison of the Figure above with Fig. 2 of the instant application.  

Regarding claims 13 and 14, the teachings of Rasras and Chen combine (see the arguments and motivation for combining as applied to claims 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the Rasras – Chen combination considers a corresponding method of forming the contemplated optoelectronic device (illustrated in the Figure provided above for claim 1), including the steps of: 
providing a rib waveguide 405 on a substrate 120 of the device (as shown in Fig. 4C of Rasras), the rib waveguide 405 comprising a ridge (central) portion (disposed over 155)and a slab (side) portion (disposed over 160 and 200); 
providing a heater 210, disposed within the slab portion (the heaters 210 are formed by doping an upper side of the (outermost) slab portion in 160, as shown in Fig. 4D; para. 0035); 
etching a thermally isolating trench 210 (as identified in Fig. 2A of Chen) into the substrate 202, the trench being adjacent to the rib waveguide (Figs. 2A and 3A of Chen; the Figure provided above for claim 1); 
“Cavity 106 may be formed by removing part of silicon substrate 102 through trench(es) 110 using any suitable etching process. In some embodiments, cavity 106 is formed by using an isotropic etching process (e.g., wet etching, chemical etching). to remove a portion of silicon substrate 102 underneath photonic structure 108. An isotropic etching process may allow for cavity 106 to form by extending laterally within silicon substrate 102 and underneath photonic structure 110” at 5:20 – 28 of Chen, emphasis added).  
Regarding claims 2 and 17, the Rasras – Chen combination considers that the thermally isolating trench is positioned on an opposing (outer) side of the heater to the ridge (cerntal) portion, as seen the Figure provided above for claim 1.  
Regarding claims 3 and 18, the Rasras – Chen combination considers that the device comprises at least two trenches (left and right trenches in the Figure provided above for claim 1), the trenches comprising a second thermally isolating trench, disposed on an opposing side of the rib waveguide to the first thermally isolating trench, so that the two trenches flank/surround the rib waveguide.
Regarding claims 4 and 19, the Rasras – Chen combination considers that the second thermally isolating trench (e.g., the left trench 210 in the Figure provided above for claim 1) is connected to the thermally isolating cavity 206, such that an overhang (suspended) portion of the rib waveguide 208 between the first thermally isolating trench (right 210) and the second thermally isolating trench (left 210) does not directly abut the substrate 202.  
Regarding claim 5, the Rasras – Chen combination considers that the thermally isolating trench(es) 210 is fluidly connected to the thermally isolating cavity 206, as seen in the Figure provided above for claim 1.  
Regarding claim 6, the Rasras – Chen combination renders obvious that the thermally isolating trench(es) and the thermally isolating cavity can be filled (at least partially) with an insulator material 112 (214 in Fig. 2B; 5:56 – 6:5 of Chen) which may be contiguous depending on particular shapes of the cavity and trenches and their relative positions.  
Regarding claim 7, the Rasras – Chen combination considers that the thermally isolating cavity 206 has a semi-circular cross-section as viewed along a guiding direction of the rib waveguide 208 (perpendicular to the plane of the Figure provided above for claim 1). 
Regarding claim 8, the Rasras – Chen combination considers that the thermally isolating cavity 206 is formed of two partially overlapping regions each having a semi-circular cross-section as viewed along a guiding direction of the rib waveguide (perpendicular to the plane of the Figure provided above for claim 1). 
Regarding claims 9 and 20, Chen teaches (Fig. 2C) an embodiment with a plurality of trenches arranged in a direction parallel to the guiding direction of the waveguide 208 (horizontal direction in Fig. 2C) (“Any suitable number of trench(es) may be used to form a cavity underneath a photonic structure. In some embodiments, multiple trenches may be formed along a dimension of the photonic structure and portions of silicon substrate may be removed from the individual trenches to form a single cavity” at 7:47 – 8:24). Thus, the Rasras – Chen combination considers a third thermally isolating trench, spaced from the first thermally isolating trench in a direction parallel to the guiding direction of the waveguide, the third thermally isolating trench also extending into the substrate. 
Regarding claim 10, the Rasras – Chen combination considers (Fig. 2C of Chen) that the thermally isolating cavity 206 extends from the first thermally isolating trench (e.g., the left most trench in Fig. 2C which is sealed by 210a) to the third thermally isolating trench (the trench sealed by 210b) between the slab portion of the waveguide and the substrate.  
Regarding claims 11, 12, and 21, the Rasras – Chen combination considers (Fig. 2C; 7:47 – 8:24 of Chen) that the device can further comprises a fourth thermally isolating trench, spaced from the first thermally isolating trench in the direction parallel to the guiding direction of the waveguide, said fourth thermally isolating trench extending into the substrate and positioned on an opposing side of the rib waveguide to the third thermally isolating trench, in full similarity with the arrangement of the first and second isolating trenches relative to each other.  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasras in view of Chen, and further in view of Chen et al (US 2012/0076465 A1; hereinafter Chen2).
Regarding claims 15 and 16, the Rasras – Chen combination considers that the thermally isolating cavity 206 in the substrate 202 (formed of silicon; Abstract) can be formed by isotropic etching (“Cavity 106 may be formed by removing part of silicon substrate 102 through trench(es) 110 using any suitable etching process. In some embodiments, cavity 106 is formed by using an isotropic etching process (e.g., wet etching, chemical etching). to remove a portion of silicon substrate 102 underneath photonic structure 108. An isotropic etching process may allow for cavity 106 to form by extending laterally within silicon substrate 102 and underneath photonic structure 110” at 5:20 – 28 of Chen, emphasis added). While the Rasras – Chen combination does not detail that silicon can be etched by an etching gas, Chen2 discloses (Fig. 1; para. 0021 – 0058) a photonic device 100 (an optical mode converter (Abstract) which is the same type as in Fig. 2A of Chen), the photonic device 100 comprising a waveguide suspended over a substrate by a cavity 120 etched therein (para. 0003).  Chen2 expressly teaches that the substrate can be formed of silicon and “an isotropic silicon dry etch, e.g., using xenon difluoride or sulfur hexafluoride, can be used as part of step 630 to form the cavity 120” (para. 0058, emphasis added). It would have been obvious to a person of ordinary skill in the art before the 2, as a suitable/workable material choice for isotropic etching of silicon as expressly cited by Chen2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,416,380 B1
US 8,078,013 B2
EP 0837352 A2
US 2012/0076465 A1
US 7,630,596 B2
US 6,847,750 B1
US 7,920,770 B2
US 2013/00336613 A1
US 6,922,422 B2
US 7,565,038 B2
US 9,448,422 B2
US 6,031,957
US 6,983,086 B2
US 2004/0264836 A1
US 9,059,252 B1

US 2010/0054653 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896